DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 03/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment
Claims 1, 2, 4-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Jr. et al., (US 6,863,882) and further evidenced by Gaffar et al., (US 4,627,977).
Dixon, Jr. et al. teaches “oral care compositions . . . as well as toothpastes . . . comprising: (a) a safe and effective amount of phosphopeptide-amorphous calcium phosphate complex (herein “PP-ACP”); (b) a safe and effective amount of a fluoride ion source; (c) a safe and effective amount of a calcium chelator; in another embodiment the calcium chelator is selected from the group consisting of tartaric acid and salts thereof, citric acid and salts thereof, pyrophosphate ion source . . . (d) pharmaceutically-acceptable topical, oral carrier; wherein the level of fluoride is maintained” (col. 2, lines 19-46).  Salts of tartaric acid include “disodium tatrartrate” (sodium salt of carboxylic acid) (col. 7, line 12), as per claim 2.
The compositions further comprise an anticalculus agent, e.g. “polyacrylates and copolymers of maleic anhydride or acid and methyl vinyl ether (e.g., Gantrez), as described, for example, in U.S. Pat. No. 4,627,977, to Gaffar et al., the disclosure of which is incorporated herein by reference in its entirety” (col. 13, lines 13-17). “Preferred are 1:4 to 4:1 copolymers of maleic anhydride or acid with another polymerizable ethylenically unsaturated monomer, preferably methyl vinyl ether (methoxyethylene) having a molecular weight (M.W.) of about 30,000 to about 1,000,000”, wherein S-97 Pharmaceutical grade (M.W. 70,000)” is preferred (col. 14, lines 24-31), as per claims 10-12.  The copolymer may be present from “0.05 to 3%” (see Gaffar et al. at col. 3, lines 45-51), as per claim 13, as evidenced by Gaffar et al.
The prior art further teaches, “The pH of the composition is generally from about 5 to about 12, in another embodiment the pH is from about 6 to about 10, in another embodiment the pH is from about 6.5 to about 9” (col. 8, lines 17-20).  Accordingly, it would have been obvious to have a pH greater than 5.0 to less than 6.5.
	Suitable sources of fluoride include “sodium fluoride” (col. 6, line 47), which may be present “from about 50 ppm to about 3500 ppm” (col. 6, lines 55-56).  The prior art teaches a specific embodiment comprising 0.243% sodium fluoride (see Examples 1-9 at col. 15), as per claims 4-5.
	pH modifying agents include sodium hydroxide, as per claims 7-8, insofar as the reference teaches adjusting pH with NaOH (see col 5, lines 40-51).
	The compositions also comprise a desensitizing agent insofar as it comprises “stannous fluoride” (col. 6, line 47).
	As a toothpaste, administration, as per claims 15-16, would have been expected.
	The prior art teaches toothpaste formulations requiring a source of fluoride and a calcium chelator, but does not necessarily require tartaric acid or a copolymer of methyl vinyl ether with maleic anhydride or acid; however it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to formulate a tooth with tartaric acid, and a copolymer of methyl vinyl ether with maleic anhydride or acid given their plain enumeration in the prior art.

Previous
2) Claims 1-8, 10-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Stemmer et al., (WO2001/07000 cited in IDS) in view of Morgan et al., (US 2014/0356300).
Stemmer et al. teaches a dentifrice composition in the form of a toothpaste comprising 0.1-5% sodium lactate (alkali metal (sodium) salt; carboxylic salt), max 1500 ppm (max 0.15%) sodium fluoride or sodium monofluorophosphate, lactic acid (pH modifying agent; carboxylic acid) for pH range of 5.0 to 7.5	.
The prior art also teaches use of “copolymers of maleic anhydride or acid and methyl vinyl ether (e.g. Gantrez)” as anti-calculus agent (p. 6, lines 18-20),  “desensitizing agents” (p. 7, lines 6-8), as per claim 14.
As a dentifrice, one would expect to administer the composition to the oral cavity, as per claims 15-16.

Stemmer et al. does not teach a slurry pH in the range of from greater than 5.0 to less than 6.5.

Morgan et al. teaches oral care compositions comprising “ a fluoride ion source, a poly(propylene oxide)/poly(ethylene oxide) copolymer, and optionally a sparingly soluble acid” (Abstract).
Morgan et al. “discovered that incorporating nonionic block copolymers (i.e. poloxamers) alone or in combination with sparingly soluble acids into a fluoride containing formulation enhances the bioavailability of fluoride therefrom and subsequently enhances fluoride uptake and remineralization of enamel surfaces using these formulations” (p. 1, para. [0002]).  
Morgan et al. teaches, “fluoride delivery to the tooth enamel is enhanced at a more acidic pH” (p. 1, para. [0008]); the amounts of “block copolymer and a sparingly soluble acid in a fluoride containing composition, provides a composition which: (1) is stable during packaging and storage; (2) demonstrates a reduced pH upon dilution in an aqueous liquid (e.g. during brushing); thereby providing enhanced delivery of fluoride to the tooth enamel” (p. 1, para. [0010]).
The compositions have a pH of “from about 5 to about 9” during storage (p. 1, para. [0011]), but have a pH decrease from about 0.6 to about 1.5 pH units” when diluted in water or saliva (slurry pH) (Id. para. [0013]).  For example, if the pH of the compositions during storage is 7.0, during use the pH can be reduced by 1.5 pH units providing a pH of 5.5.
The prior art also teaches use of sodium hydroxide to modify pH (see p.5, Table 1), as per claim 8; “synthetic anionic polymeric polycarboxylates, such as 1:4 to 41 copolymers of maleic anhydride or acid with another ethylenically unsaturated monomer, preferably methyl vinyl ether/maleic anhydride having a molecular weigt (M.W.) of about 30,000 to about 1,000,000, most preferably about 30,000 to about 800,000” (p. 4, para. [0049]), which may be present from “about 0.05 to about 3% by weight” (Id.), as per claims 9-13.

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a slurry pH of greater than 5 to less than 6.5 for the toothpaste of Stemmer et al., since the toothpaste of Stemmer et al. comprises fluoride and fluoride delivery to the tooth enamel is enhanced at a more acidic pH, as taught by Morgan et al. A reduced pH upon dilution in an aqueous liquid (e.g. during brushing) would have provided enhanced delivery of fluoride to the tooth enamel, as taught by Morgan et al.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have also been obvious to add sodium hydroxide and a copolymer of methyl vinyl ether with maleic anhydride or acid based on their art recognized suitability for their intended use in oral care formulations, as taught by Morgan et al.

Response to Arguments
Applicant argues, “a person of ordinary skill in the art looking to combine the teachings of Stemmer and Morgan would not be motivated to add MVE/MA polymers to the compositions taught in Stemmer” (p. 5).
However, Stemmer, in fact, teaches adding MVE/MA copolymers as “anti-calculus agents” (see p. 6, lines 18-20).
It must be remembered that, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect. . . . the combination is obvious" (MPEP 2141). KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Skraida v. A.G.Pro, 425 U.S. 273, 283 (1976)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612